NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 14, 2018* 
                                 Decided June 14, 2018 
                                             
                                         Before 
 
                             DIANE P. WOOD, Chief Judge 
                              
                             JOEL M. FLAUM, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
 
No. 17‐3383 
 
DANIEL LYNN BROWN, JR.,                         Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Indiana, 
                                                Indianapolis Division. 
      v.                                         
                                                No. 1:15‐cv‐0224‐TWP‐DML 
UNITED STATES OF AMERICA,                        
      Defendant‐Appellee.                       Tanya Walton Pratt, 
                                                Judge. 
 
                                       O R D E R 

       Daniel Brown, formerly an inmate at the Federal Correctional Institution in Terre 
Haute, sues the United States for the allegedly negligent medical care he received after 
fracturing his leg during a prison soccer game. The district judge entered summary 
judgment for the government, concluding that the prison medical staff reasonably 
relied on the advice of orthopedic specialists. Because Brown does not raise a material 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3383                                                                         Page 2 
 
factual dispute about whether the prison staff operated within the standard of care, we 
affirm the judgment. 
         
        Brown fractured his right tibia and fibia when he ran into another inmate during 
a soccer game on August 19, 2012. Because Brown’s injuries were severe, clinical 
director Dr. William Wilson sent Brown to an outside facility, Union Hospital, for 
specialized orthopedic care. While Brown was under the care of hospital physicians, 
Dr. Wilson and the prison medical staff had no decision‐making authority over Brown’s 
treatment, although they did receive updates on his condition. 
         
        Three days after being admitted, Brown underwent surgery on his right tibia and 
spent eleven days in the hospital recovering. On the sixth day, he reported more pain 
than his physicians felt was appropriate, so he was scheduled for an orthopedic 
evaluation to detect possible complications. The attending orthopedist performed some 
tests, but he found no abnormalities. Still in pain but without a diagnosis, Brown was 
discharged from Union Hospital and returned to the prison on August 31, 2012. What 
the hospital staff did not realize is that Brown was suffering from compartment 
syndrome, an orthopedic emergency caused by pressure buildup in the muscle. 
Brown’s expert witness, Dr. Eric Orenstein, explained that compartment syndrome 
must be diagnosed within 72 hours of the injury; otherwise it develops into a 
Volkmann’s contracture—a condition that can cause permanent nerve damage, muscle 
damage, and deformities. 
         
        When he arrived back at the prison, Brown was prescribed pain medication and 
antibiotics in accordance with his discharge instructions. The medication was supposed 
to be temporary, but his pain persisted, so Dr. Wilson prescribed anti‐inflammatory 
drugs for pain and nerve pain medication for neuropathic discomfort. Throughout 
Brown’s treatment Dr. Wilson consulted with orthopedist Dr. Gary Ulrich, an outside 
physician who examined Brown on‐site. Based on Dr. Ulrich’s advice, Dr. Wilson 
ordered a follow‐up surgery, multiple x‐rays, an electromyography, a bone stimulator 
(to assist with fracture healing), and neurological consultations with outside providers.   
         
        Meanwhile Brown continued to report pain in his leg and developed blisters on 
his toe. The blisters, Dr. Orenstein explained, resulted from Brown’s toes curling into a 
claw‐like shape because of a Volkmann’s contracture. Brown reported that the pain in 
his foot was so extreme that he removed his own toenails to relieve pressure after 
medical staff informed him that he would have to wait for treatment due to scheduling 
constraints. All the while, medical staff modified Brown’s medications as needed, took 
No. 17‐3383                                                                         Page 3 
 
multiple x‐rays (all normal), performed weekly wound dressings on his blistered toe, 
and gave him a surgical shoe to protect his foot. 
         
        Brown’s last reported treatment was a third surgery on July 30, 2014, to remove 
scar tissue near the damaged tendons in his leg. Dr. Ulrich performed the surgery based 
on the recommendation of a neurosurgeon, who found that Brown had “substantially 
recovered” from his peroneal nerve injury but showed signs of injury to his tibial nerve. 
         
        Brown sued the government under the Federal Tort Claims Act, 28 U.S.C. 
§§ 2671–80, alleging that the United States was negligent in providing treatment for his 
fractured leg. Brown filed a motion to recruit counsel, but the district judge denied it 
because Brown was not indigent; he testified that he had approximately $8,900 in his 
trust fund account. Proceeding pro se, Brown then used most of his money to hire 
Dr. Orenstein as his expert witness. Dr. Orenstein appeared for a deposition, with 
Brown appearing by video, and testified that the standard of care had been breached 
when Brown was diagnosed improperly at the hospital and when he was provided 
inadequate medical care, based on the improper diagnosis, upon his return to the 
prison. Dr. Orenstein also stated, however, that the compartment syndrome should 
have been diagnosed by the treating orthopedist at the hospital, and that Terre Haute 
physicians had acted within the standard of care when they sought out and relied upon 
the specialists’ opinions in treating Brown. The government’s expert witness also 
reviewed the medical records, and concluded that Terre Haute medical staff had acted 
within the standard of care while treating Brown’s injury. 
         
        The government filed a motion for summary judgment, which the district judge 
granted. Applying Indiana negligence law, see Parrott v. United States, 536 F.3d 629, 637 
(7th Cir. 2008), the district judge reviewed the undisputed facts and concluded that 
Brown could not establish that the medical staff provided inappropriate treatment. Both 
expert witnesses agreed, the judge emphasized, that Terre Haute staff had operated 
within the standard of care and had reasonably relied on the advice of specialists to 
treat and diagnose Brown. Because both experts testified that compartment syndrome 
must be diagnosed within a few days after surgery, the judge also agreed with the 
government that the prison staff was not responsible for Brown’s misdiagnosis and 
resulting injuries. Brown filed a motion to reconsider, but it was denied. 
         
        On appeal Brown challenges the judge’s conclusion—and his own expert 
witness’s conclusion—that the doctors at Terre Haute were not responsible for 
diagnosing his compartment syndrome. He argues that Dr. Wilson was in contact with 
No. 17‐3383                                                                            Page 4 
 
the hospital staff, and therefore should have intervened in the treatment. Under Indiana 
medical malpractice law, a plaintiff must establish three elements: (1) the physician 
owed a duty to the plaintiff, (2) the physician breached that duty, and (3) the breach 
proximately caused the plaintiff’s injuries. McSwane v. Bloomington Hosp. & Healthcare 
Sys., 916 N.E.2d 906, 910 (Ind. 2009). But Brown has not presented any evidence that 
Dr. Wilson had the authority or the training, let alone a duty, to diagnose Brown with 
compartment syndrome while Brown was hospitalized. Dr. Wilson attested that, once 
Brown was transferred to the hospital, he and the rest of the prison staff did not have 
authority to make decisions about Brown’s treatment. And the experts said that 
compartment syndrome had to be diagnosed within the first 72 hours, while Brown was 
hospitalized and outside of Dr. Wilson’s care.   
         
        Brown’s own characterization of Dr. Wilson’s role as an active decision maker 
does not, on its own, create a factual dispute because it is speculative. See Spierer v. 
Rossman, 798 F.3d 502, 510 (7th Cir. 2015); Taylor v. Community Hospitals of Ind., Inc., 949 
N.E.2d 361, 364 (Ind. Ct. App. 2011). Without evidence to contradict Dr. Wilson and the 
experts, Brown fails to raise a genuine issue of material fact about whether the prison 
medical staff was negligent for failing to diagnose his condition. 
         
        Brown also contends that, even if it was not the prison medical staff’s job to 
diagnose him, they were responsible for—and negligently administered—his medical 
care after he returned to the prison. The prison owed Brown a duty of “safekeeping” 
and “care” that encompassed appropriate medical treatment for his fractured leg. 
See 18 U.S.C. § 4042(a)(2); 28 U.S.C. § 2674. There is no doubt that Brown was injured, 
but Brown has adduced no facts that would permit a reasonable jury to conclude that 
the injury was caused by the prison medical staff’s breach of duty. Indiana malpractice 
cases generally require expert testimony to establish a breach of the applicable standard 
of care. Chi Yun Ho v. Frye, 880 N.E.2d 1192, 1201 (Ind. 2008). Here, both expert 
witnesses concluded that medical staff acted within the standard of care, so Brown is 
left without crucial evidence. See Collins v. Al‐Shami, 851 F.3d 727, 733–34 (7th Cir. 2016). 
         
        Further, even though the diagnosis was wrong, the record reflects timely and 
increasingly aggressive attempts to relieve Brown’s symptoms—including orders for 
testing and referrals to outside specialists—that belies a finding of negligence or 
medical malpractice. See Ross v. Olson, 825 N.E.2d 890, 893 (Ind. Ct. App. 2005) 
(“Because medicine is an inexact science, an inference of negligence will not arise 
simply because there is a bad result without proof of some negligent act.”); Schultheis v. 
Franke, 658 N.E.2d 932, 939 (Ind. Ct. App. 1995) (finding that proof a diagnosis is wrong 
No. 17‐3383                                                                             Page 5 
 
or that cure is not effective does not support medical‐malpractice claim). Brown asserts 
that it took too long for his third surgery to take place, but the record reveals no lack of 
urgency on behalf of the medical providers who were treating his symptoms 
aggressively in the meantime.   
         
        We recognize that Brown fell victim to a gruesome syndrome and endured 
intolerable pain for years as his seemingly avoidable condition progressed into 
permanent nerve damage. But, on this record, the prison medical providers were not 
the source of his misery. Indeed, they treated Brown’s condition “as best they could,” as 
Dr. Orenstein explained, based on their reasonable reliance on an expert’s diagnosis. 
Their efforts did not breach any duty owed to Brown. 
         
        As for Brown’s motion to recruit counsel, it was properly denied. Brown says the 
denial prejudiced him because, among other things, he could appear for his expert’s 
deposition only by videoconference. His assessment is not supported by the record. 
Appearing by videoconference, on its own, does not demonstrate prejudice. Cf. Perotti 
v. Quinones, 790 F.3d 712 (7th Cir. 2015) (finding no prejudice where plaintiff appeared 
for his civil jury trial via videoconferencing). And it is not clear how Brown’s physical 
presence could have altered the questioning or Dr. Orenstein’s answers to his benefit. 
Brown could not have discussed Dr. Orenstein’s answers with him, see Hunt v. DaVita, 
Inc., 680 F.3d 775, 780 (7th Cir. 2012), and Brown had the ability in real time to object to 
or seek clarification of any questions he deemed inappropriate. In any case, the 
discretion to recruit counsel is reserved for indigent defendants, and Brown, who 
testified that he had $8,900 in a trust fund account, was not indigent. See 28 U.S.C. 
§ 1915(e)(1); see also Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013). Brown explains 
that he later became indigent because he spent $7,200 to hire an expert witness, but he 
never filed another motion or notified the judge that his circumstances had changed. 
And, even if Brown became eligible, the judge would have had no obligation to 
reconsider the motion’s denial. See Pruitt v. Mote, 503 F.3d 647, 656 (7th Cir. 2007).   
         
        We have considered Brown’s other arguments, including that the district judge 
erroneously denied his post‐judgment motion premised on unspecified “newly 
discovered evidence,” and conclude that they lack merit.   
         
                                                                                   AFFIRMED